 In the Matter OfMUTUALDISTRIBUTINGCOMPANY, -EMPLOYERandINTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WARE-HOUSEMEN AND HELPERS OF AMERICA,A. F. OF L., LOCAL No. 81,PETITIONERCase No. 34-RC-96SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESMay 10, 1949Pursuant to a Decision and Direction of Election 1 and an Orderamending Direction of Election, an election by secret ballot was con-ducted on February 23, 1949, under the direction and supervision ofthe Regional Director for the Thirty-fourth Region, among the em-ployees of the Employer in the unit found to be appropriate.At theclose of the election, the parties were furnished a Tally of Ballots.The tally showed that there were five eligible voters, and that therewere five ballots cast, of which three were for, and two were against,the Petitioner.On February 28, 1949, the Employer duly filed Objections to Elec-tion, alleging that an official of Petitioner electioneered before andduring the election in violation of election rules.On March 30, 1949,the Regional Director issued his Report on Objections to Election, inwhich lie found, the objections without merit and recommended thatthey be overruled.Thereafter, the Employer duly filed exceptionsto the Regional Director's report.We have considered the Employer's objections, the Regional Direc-tor's Report on Objections, and the Employer's exceptions to the re-port.There are certain factual inconsistencies between the conten-tions of the Employer and the version of what occurred as reportedby the Regional Director.However, we will not attempt to resolvethese differences but for the purposes of this decision, will accept astrue all the factual allegations of the Employer.Objection 1.The Employer alleges that an official of the petitioning union was atthe voting place electioneering among the eligible voters for some time181 N. L.R. B. 208.83 N. L. R. B., No. 74.463 464DECISIONSOF NATIONALLABOR RELATIONS BOARDprevious to the balloting.The election was scheduled in advance fora. specific half-hour period.We know of no rule which prohibits elec-tioneering before the time set for the election, nor do we see any reasonfor such a rule.This objection is accordingly overruled.Objection 2.The Employer alleges that all during the election the same unionofficial was within 25 to 30 feet of the ballot box, within sight of theemployees just before and while they voted. It should be noted thatthere is nothing in the record to indicate that the observer for theEmployer at any time objected to the proximity of the union official.Furthermore, at the close of the election, the Employer's representa-tive certified that the "balloting was fairly conducted, that all eligiblevoters were given an opportunity to vote their ballots in secret, andthat the ballot box was protected in the interest of a fair and secretvote."The Employer contends, however, that the presence of the unionofficial, even though he did not engage the voters in conversation,is electioneering.We do not believe that the mere presence of a unionofficial 25 to 30 feet from a polling place constitutes electioneering?We therefore overrule this objection.Accordingly, as the tally shows that a majority of the valid voteshave been cast for the Petitioner, we shall certify the petitioner as thecollective bargaining representative of the employees in the appropri-ate unit.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, A. F. of L., LocalNo. 81, has been designated and selected by a majority of the employeesof Mutual Distributing Company, in the unit found to be appropriate,as their representative for the purpose of collective bargaining, andthat, pursuant to Section 9 (a) of the Act, as amended, the said organi-zation is the exclusive representative of all the employees in such unitfor the purposes of collective bargaining with respect to rates of pay,wages, hours of employment, and other conditions of employment.CHAIRMANHERZOGandMEMBERGRAY took no part in the considera-tion of the above Supplemental Decision and Certification ofRepresentatives.2Matter ofCraddock-Terry Shoe Corporation,80 N. L. R. B. 1239:Matter of CrucibleSteel Company,71 N. L. R. B. 1480;Matter of Moulton Ladder ManufacturingCompany,27 N. L. R.B.40.